*32Opinión disidente del
Juez Asociado Señor Negrón García.
Nos apartamos hoy de la sabia admonición expuesta en Illinois v. Gates, 462 U.S. 213, 236 (1983), que condenó el escrutinio estricto de algunos tribunales al adjudicar una moción de supresión de evidencia:
De igual manera, hemos expresado en reiteradas ocasiones que el escrutinio después de los hechos (after-the-fact) que hace un tribunal sobre la suficiencia de una declaración jurada no debe ser a manera de una revisión de novo. “La determinación de causa probable [que hace un magistrado] merece gran defe-rencia por parte del tribunal revisor”. Spinelli, supra, pág. 419. “La actitud negativa o reacia de los tribunales revisores hacia los mandamientos judiciales”, Ventresca, 380 U.S., a la pág. 108, está en conflicto con la marcada preferencia de la Cuarta Enmienda por los registros autorizados por orden judicial; “los tribunales no deben invalidar los mandamientos judiciales al interpretar las declaraciones juradas de manera excesivamente técnica, en lugar de utilizar el sentido común”. íd., pág. 109.
Si las declaraciones juradas que someten los policías son ob-jeto del tipo de escrutinio que algunos tribunales han conside-rado apropiado, la Policía podría muy bien recurrir a los regis-tros sin orden judicial, con la esperanza de poder contar con el consentimiento eventual o con que les cubra cualquier otra ex-cepción a la cláusula sobre mandamientos judiciales que pueda surgir al momento del registro. Además, el hecho de que los oficiales que llevan a cabo un arresto o un registro tengan con-sigo una orden judicial reduce en gran medida la idea de que se está llevando a cabo una intrusión policiaca indebida o ilegal al asegurarle “al individuo cuya propiedad es objeto del registro o de la incautación, que el oficial está autorizado a ejecutar la orden, que es necesario efectuar el registro, y que la autoridad para efectuar el registro está delimitada”. United States v. Chadwick, 433 U.S. 1, 9 (1977). Como reflejo de esta preferen-cia por la orden judicial, el criterio tradicional de revisión que utiliza el magistrado al determinar causa probable ha sido que mientras éste tenga “base substancial para ... concluir” que el registro arrojará prueba de conducta delictiva, la Cuarta En-mienda no exige nada más. Jones v. United States, 362 U.S. 257, 271 (1960). (Traducción nuestra y énfasis suplido.)
*33h — !
El 28 de enero de 1993, Joe L. Cruz Cortés, agente de la División de Control del Vicio del área de Ponce, suscribió una detallada declaración jurada ante la Juez Municipal, Hon. Nereida Cortés, para obtener una orden de allana-miento en una residencia ubicada en la carretera Núm. 150, Km. 7.4, Bo. Higuero, Villalba, perteneciente a Gual-berto Negrón Martínez y Sonia I. Torres Torres. También pidió permiso para registrar una guagua pick-up, marca Nissan, color negra, de dos puertas, tablilla Núm. 391-480. La Juez Cortés lo autorizó al entender que de los hechos narrados en la declaración existía causa probable de que se estaba violando la Ley de Bolita, Ley Núm. 220 de 15 de mayo de 1948, según enmendada, 33 L.P.R.A. see. 1247 et seq. Esta fue diligenciada el 4 de febrero y allí se ocupó, entre otros, el siguiente material típico relacionado con el mencionado juego ilegal: $25,128.60 en efectivo y cheques; una (1) trituradora de papeles', cuatro (4) calculadoras; dos (2) sistemas de facsímil', un (1) teléfono inalámbrico; una (1) impresora; una (1) computadora personal con su monitor, base y pantalla de computadora, y una (1) cartera ne-gra con doce (12) balas calibre .357 para revólver Magnum. (1)
Al otro día, Negrón Martínez y Torres Torres fueron de-nunciados por operar una banca de bolita.
Subsiguientemente, el 24 de marzo, agentes del orden público se personaron a la susodicha residencia a diligen-ciar una orden de confiscación expedida por el Fiscal, en nombre y en representación del Secretario de Justicia, al amparo de la Ley Uniforme de Confiscaciones de 1988, Ley *34Núm. 93 de 13 de julio de 1988, según enmendada, 34 L.RR.A. see. 1723 et seq. Al confiscarse, se realizó un in-ventario y volvió a ocuparse material ilegal de “bolita”. Se formularon nuevas denuncias contra los esposos Negrón-Torres.
Contra los pliegos acusatorios relacionados con la orden de allanamiento inicial de 4 de febrero —por operar la banca de bolita— los acusados Negrón-Torres pidieron la supresión de la evidencia, para alegar que era ilegal por-que la orden fue fundamentada en una declaración total o parcialmente falsa. Regla 234(f) de Procedimiento Criminal, 34 L.P.R.A. Ap. II.(2) Esta moción se presentó con pos-terioridad a la confiscación de la propiedad el 24 de marzo; no se impugnó la evidencia obtenida durante esa confiscación.
En la vista evidenciaría, la defensa presentó una prueba consistente del testimonio del agente Cruz Cortés y del Ing. Benigno Rodríguez Burgos. El Ministerio Fiscal no presentó evidencia alguna. Al ilustrado Tribunal de Ins-tancia, Sala Superior de. Ponce (Hon. Francisco Ortiz Rivera, Juez), no le mereció crédito la declaración del agente Cruz Cortés, que dio lugar a la orden de allanamiento, y el 7 de febrero de 1994 suprimió la evidencia.
A solicitud del Procurador General, revisamos vía certiorari.(3)
r-H HH
Respecto al allanamiento de 4 de febrero de 1993 —y la resolución del tribunal de instancia que suprimió la evi-*35dencia ocupada a base de que la declaración del agente Cruz Cortés no le merecía crédito alguno— la sentencia mayoritaria confirma. La premisa en que se funda la ma-yoría es en el reconocimiento de la deferencia que goza un juez de instancia en sus determinaciones sobre credibili-dad, que no serán alteradas a menos que carezcan de apoyo en la prueba, no representen el balance más racional o se demuestre pasión, prejuicio, o parcialidad. (4)
Distinto de ese respetable criterio, un examen de la de-claración jurada y del testimonio del agente Cruz Cortés, según la transcripción de la prueba, nos revela que es ente-ramente creíble. Expongamos primero una síntesis de lo detallado en la declaración jurada que prestó dicho agente y creyó la Juez Cortés al autorizar el allanamiento y que posteriormente, en lo esencial, reiteró en su testimonio ante el Tribunal. T.E., págs. 3, 83, 86, 88-89, 90, 91-92 y 93.
Cruz Cortés, bajo juramento, dio fe de que el miércoles 30 de diciembre de 1992, el Director de la División de Control del Vicio, Elmer Rivera González, le asignó investigar confidencialmente una información en cuanto a que todos los jueves de 6:00 p.m. a 8:20 p.m., en el Km. 7.4, carretera Núm. 150 de Villalba a Coamo, Barrio Higuero, un señor nombrado Gualberto Negrón Martínez (apodado “Guave”, trigueño claro, de estatura mediana, áproximadamente 35-40 años de edad y barrigón) en unión a su esposa Sonia I. Torres Torres (blanca, bajita, de unos 30-35 años de edad), se dedicaban a recibir dinero y material de bolita en su residencia. Para llegar a esa residencia había que sa-lirse de la carretera principal Núm. 150, bajar por un ca-mino vecinal, en cuyo comienzo había un rótulo improvi-sado: “Se Venden Pasteles”. Bajando el camino estaba al frente de una residencia construida de cemento, de color blanco, y, en el techo, una antena parabólica y un calenta-dor solar. En la parte posterior se estaba construyendo una *36piscina, y al frente tenía un sistema de cámara de circuito cerrado.
Consignó que la confidencia mencionaba que esas perso-nas tenían a otro individuo que le manejaba uno de sus autos, una guagua Nissan negra, tablilla Núm. 391-480, para recoger material de bolita y llevarlo a la residencia. Posiblemente tenían una máquina de facímil y una para triturar papeles. También se dijo que en esa residencia se veía movimiento mínimo, una que otra persona a pie y uno (1) o dos (2) vehículos, incluyendo la referida guagua Nissan, la que salía a varios lugares y regresaba con el material para ser cuadrado.
Buscó en los archivos de la división y confirmó que Ne-grón Martínez y su esposa Torres Torres habían sido arres-tados en varias ocasiones anteriores por infracciones graves a la Ley de Bolita.
Como resultado, para corroborar la confidencia, el jue-ves 14 aproximadamente a las 6:00 p.m., se personó al pueblo de Villalba. De allí, como a las 6:45 p.m., pasó por la entrada del camino vecinal que da a la residencia y esta-cionó el auto oficial más arriba de un tanque de agua que queda a mano izquierda y subió la carretera en dirección a Villalba. Salió del auto y bajó la carretera hasta llegar a un lugar donde tenía buena visibilidad hacia la residencia. Observó una guagua “pick-up” negra, con las luces encen-didas, que comenzaba a subir la cuesta. Regresó de inme-diato al auto oficial y bajó por la carretera, dando así tiempo a que la guagua llegara a la Carretera Núm. 150 en dirección al pueblo de Villalba. La siguió y se acercó bas-tante, hasta poder ver la tablilla que coincidió con la de la confidencia. Pasó por el complejo deportivo y llegó hasta el negocio conocido por Restaurant El Patio en la Carretera Núm. 149. En ese negocio, personalmente había investi-gado antes infracciones a la Ley de Bolita y se había arres-tado personas. La guagua se estacionó y se bajó un indivi-duo trigueño claro, delgado, de aproximadamente veinte *37(20) años, que entró al negocio y se reunió con unas perso-nas que estaban frente a una mesa ubicada fuera del negocio. Observó con binoculares cuando uno de esos indi-viduos le entregó al individuo de la guagua dinero y unos papeles blancos largos. Éste, luego de cotejar los papeles, los enroló y, segundos después, se retiró con ellos y se montó en la guagua. Lo siguió por la misma ruta del com-plejo deportivo, la Carretera Núm. 150, y el camino vecinal donde está el letrero que dice “Se Venden Pasteles” y la cuesta. Estacionó su auto más arriba, se bajó y vio por los binoculares cuando llegó a la residencia y salió con los pa-peles blancos en sus manos. El individuo llegó hasta una puerta, al final de la marquesina a mano izquierda (de ma-dera y cristal o plástico simulando cristal, que en horas de la noche, si hay alguna luz encendida en ese cuarto, puede verse) y tocó ésta. Segundos después abrió la puerta una señora bajita, blanca. Éste entró y cerró la puerta.
Aproximadamente quince (15) minutos después, el mismo individuo salió y se fue en la guagua negra.
Minutos más tarde, llegó un vehículo parecido a un Champ, color crema, con los cristales de atrás ahumados, que tocó bocina; pasó un portón de entrada y se estacionó frente a la marquesina. Se bajó una persona, se encendió la luz de la marquesina y de la residencia salió la misma señora, quien caminó hasta el vehículo. El conductor sacó del auto una pequeña bolsa de papel de estraza, que entregó a la señora. Segundos después se retiró en el vehículo y la señora, con la bolsa de papel de estraza en sus manos, entró a la residencia y apagó la luz de la marquesina.
Como a las 8:15 p.m., también observó que llegó frente al portón la guagua negra, tocó bocina y ocurrió lo mismo. La luz de la marquesina se encendió, salió la señora, caminó hasta el frente y llegó a la guagua, que estaba estacionada al lado de un canasto de baloncesto. Segundos después vio otra guagua negra, tipo Cherokee. De la primera guagua se bajó la misma persona y entregó dos (2) bolsas pequeñas de *38papel de estraza a la señora. El de la guagua Cherokee (de estatura mediana, gordito, trigueño claro, pelo oscuro corto, guayabera de manga larga, color claro, pantalón y zapatos oscuros) se bajó con una bolsa tamaño mediano de papel de estraza.
Finalmente declaró que vio una construcción de ce-mento empañetado, sin pintar, que colinda con una finca. Por la parte posterior, observó un techo y unas rejas blan-cas; éstos colindan con el lago Toa Vaca de Villalba.
No obstante esta declaración, el tribunal de instancia no le confirió ningún crédito a su testimonio.
Analicemos sucintamente los incidentes más sobresa-lientes que movieron al ilustrado foro de instancia a res-tarle credibilidad.
Al agente Cruz Cortés se le preguntó cómo había reci-bido la querella. Constantemente declaró que la recibió en la oficina de su supervisor, Elmer Rivera González, y que vació su contenido en el Informe de Querellas de 30 de diciembre de 1992. T.E., págs. 3 y 83-84. Enfatizó que la querella, en sí y a modo de confidencia, fue recibida inicial-mente por el agente Rivera González y que la redujo a escrito en la hoja de querellas, en horas de la tarde. De-claró, además, que no le preguntó a Rivera González quién le había transmitido la confidencia, porque corroboró en los archivos de la división que Negrón Martínez y su esposa tenían récord de convicciones previas por infracciones a la Ley de Bolita. T.E., págs. 31 y 86.
También testificó que, aunque no estaba presente, con-signó en el documento que había recibido la confidencia. Reiteró que la recibió personalmente de su supervisor, Rivera González. En ningún momento dijo que la hubiese re-cibido personalmente del confidente. El propio Juez así lo entendió (T.E., pág. 36); sin embargo, en su resolución es-timó que dicha explicación era inaceptable. Contrario a esa apreciación, el agente Cruz Cortés mantuvo siempre su de-*39claración y no titubeó. Señaló que la confidencia la recibió de su supervisor.
En torno a los binoculares que usó durante sus observa-ciones, el récord demuestra que nunca la defensa ni el tribunal le requirieron formal y oficialmente traerlos. T.E., pág. 102. La transcripción de la vista celebrada el lunes 11 de octubre de 1993 sólo revela que uno de los abogados se los había pedido el viernes anterior, 8 de octubre. Aunque en la vista, la defensa intentó poner en duda la existencia de dichos binoculares, el agente Cruz Cortés explicó satis-factoriamente que los había adquirido hacía mucho tiempo en la tienda por departamentos K-Mart, así como su costo. T.E., págs. 7 y 56. Declaró que utilizó los binoculares para observar la residencia a una distancia prudente, con el pro-pósito natural de evitar ser descubierto. Aunque no recordó la marca y el número de serie, aclaró que los binoculares eran de su propiedad y los utilizaba cuando una investiga-ción lo ameritaba. T.E., pág. 56. Difícilmente podemos ta-char de inverosímil su explicación.
Con referencia a su descripción de una señora “bajita y gordita”, el agente Cruz Cortés testificó que dicha persona no era la esposa de Negrón Martínez y que la confidencia no coincidía con esa descripción. Sin embargo, su vigilancia corroboró la existencia de dicha mujer, la cual el día del allanamiento no se encontraba en la residencia y a la cual no ha podido identificar para fines de su procesamiento. T.E., págs. 66-68. Aceptó que nunca vio que la señora Torres Torres llevara a cabo lo indicado en la confidencia, conducta que fue realizada por la mujer blanca y bajita. Testificó que vio a la acusada Torres Torres durante el dili-genciamiento del allanamiento, y ésta no correspondía a la descripción antes indicada.

En resumen, no estamos ante ausencia de prueba o de un testimonio increíble, inherentemente irreal, o improbable, indigno de crédito. Aunque contiene ciertas contradiccio-
*40
nes, tampoco se trata de un testimonio descarnado, sino uno lleno de detalles, expositivo de las circunstancias, los objetos y la conducta típica de quienes se dedican al juego ilegal de la bolita.

HH HH
Aquí, la Policía recibió una confidencia; realizó una in-vestigación corroborativa; obtuvo y actuó al amparo de una orden judicial de allanamiento, cuya validez se presume.
No es función del juez que adjudica una moción de su-presión de evidencia sustituir el criterio del juez que emitió la orden por el suyo. Al igual que este Tribunal, su función es “estimar si la evidencia considerada en su totalidad pro-veía una base sustancial para la determinación de causa probable por el magistrado”. Pueblo v. Muñoz, Colón y Ocasio, 131 D.P.R. 965, 984 (1992). La razón es sencilla: el juicio del magistrado que expide la orden —quien tuvo ante sí al declarante que prestó la declaración jurada— merece posterior deferencia judicial, en cuanto a la credi-bilidad del declarante y la determinación de causa probable, cuando se adjudica la moción de supresión de evidencia. La mayoría hoy se aparta de ese sabio enfoque judicial.
En Pueblo v. Meléndez Rodríguez, 136 D.P.R. 587, 615 (1994), al analizar la determinación de causa probable de un magistrado al expedir una orden de allanamiento a base de una confidencia que denunciaba la venta de “boli-ta” en una propiedad, citamos a Pueblo v. Muñoz, Colón y Ocasio, supra, y señalamos:
Aclaramos que al aplicar dichos criterios “siempre hemos exi-gido qúe la confidencia haya sido corroborada por el agente, ya sea mediante observación personal o por información de otras fuentes”. Pueblo v. Muñoz, Colon y Ocasio, supra, pág. 983. ... Reiteramos que el análisis de la suficiencia de dichas declara-ciones juradas también debe tomar en cuenta los criterios que hemos establecido respecto a los testimonios estereotipados. *41Ahora bien, al ejercer nuestra facultad revisora, no nos corres-ponde hacer una determinación de novo de causa probable: “[s]ólo nos corresponde estimar si la evidencia considerada en su totalidad proveía una base sustancial para la determinación de causa probable por el magistrado”. (Enfasis en el original suprimido y énfasis suplido.)
Al igual que Pueblo v. Meléndez Rodríguez, supra, el caso de autos trata de una confidencia corroborada. Luego de corroborarla, el agente Cruz Cortés acudió ante un juez para obtener la orden necesaria para allanar la propiedad en cuestión. La juzgadora en ese momento le creyó al agente. Estimó, como establece nuestra doctrina jurispru-dencial, que la evidencia considerada en su totalidad pro-veía una base sustancial para la determinación de causa probable.(5)
En Pueblo v. Ortiz Alvarado, 135 D.P.R. 41, 46-47 (1994), reiteramos lo expresado así en Pueblo v. Díaz Díaz, 106 D.P.R. 348, 354 (1977):
... “[U]na confidencia es suficiente para validar la existencia de causa probable si se establece la concurrencia de una o más de las siguientes circunstancias: 1) que el confidente ha sumi-nistrado información correcta; 2) que la confidencia conduce ha-cia el criminal en términos de lugar y tiempo; 3) que la confi-dencia ha sido corroborada por observaciones del agente, o por información proveniente de otras fuentes; y 4) que la corrobo-ración se relaciona con actos delictivos cometidos, o en proceso de cometerse”. ...
Con respecto a la corroboración en sí, destacamos que ésta “no debe limitarse a ver si la conducta observada es inocente o incriminatoria, sino a evaluar el grado de sospecha que conlle-van todos los actos de la persona. ...La investigación policial no tiene que generar por sí misma evidencia suficiente para esta-blecer causa probable. Es suficiente que indique la presencia de alguna actividad sospechosa del carácter sugerido en la confi-dencia que unido a ella y a otras alegaciones en la declaración jurada pueda razonablemente constituir causa probable.” (En-fasis en el original suprimido y énfasis suplido.)
*42No puede ser de otro modo. A fin de cuentas,
[e]l criterio o medida para juzgar si existe causa probable no puede expresarse en términos rígidos y absolutos: la cuestión estriba en determinar si los hechos y las inferencias que se derivan de los mismos, a juicio de una persona prudente y ra-zonable, bastan para creer que se está cometiendo o se ha co-metido el delito por el cual la ley autoriza la expedición de una orden de allanamiento. Carroll v. United States, 267 U.S. 132 (1925); Steele v. United States, 267 U.S. 498 (1925); Dumbra v. United States, 268 U.S. 435 (1925). ... [No] es necesario que el juez quede convencido fuera de toda duda razonable de que se está violando la ley. Como indicó el Tribunal Supremo de los Estados Unidos en Brinegar v. United States, 333 U.S. 160, 175 (1949), expresamos: “Cuando nos referimos a causa probable ... actuamos a base de probabilidades. Estas no son cuestiones técnicas; se trata de consideraciones prácticas y reales que sur-gen en la vida cotidiana a base de las cuales actúan hombres prudentes y razonables y no técnicos en derecho. La norma o regla en cuanto a la prueba, por consiguiente, depende de la cuestión que debe probarse. (Enfasis suprimido.) Pueblo v. Muñoz, Colón y Ocasio, supra, págs. 979-980.
Y es que
[a]l determinar qu[é] es causa probable no estamos llamados a establecer si la ofensa que se imputa fue verdaderamente cometida. Nos concierne sólo la cuestión de si el deponente tuvo base razonable, al momento de prestar su declaración jurada y haberse librado la orden de registro, para creer que se estaba violando la ley en el lugar a ser allanado[,] y si los hechos apa-rentes que se desprenden de la declaración jurada son de tal naturaleza que una persona prudente y razonable pudiera creer que se ha cometido la ofensa imputada, hay la causa probable que justifica la expedición de una orden. (Citas omitidas y én-fasis suplido.) Pueblo v. Tribunal Superior, 91 D.P.R. 19, 25 (1964).
Reiteramos que estamos ante una orden basada no sólo en confidencias, sino corroborada y fundamentada por las observaciones de un agente del orden público y vertidas en una declaración jurada. ¿Qué más podemos exigirle a la Policía en la persecución del crimen?

*43
Revocaríamos la resolución del tribunal de instancia que declaró con lugar la moción de supresión de la eviden-cia ocupada durante el allanamiento diligenciado el 4 de febrero de 1993.


 Además, se ocuparon dos (2) grapadoras eléctricas; un (1) sacapuntas eléc-trico; un (1) lente, tipo cámara; dos (2) lámparas; un (1) reloj; dos (2) tarjetas cajero ATH; una (1) caja con cuatro (4) libretas de cheques en blanco en nombre de Negrón Martínez y de la señora Torres; una (1) perforadora; dos (2) cajas de liguillas; una (1) regla; un (1) recibo de cuenta 08-1140; numerosos lápices y bolígrafos, y dos (2) jumbo files.


 Permite solicitar la supresión por el fundamento de que es “insuficiente cual-quier declaración jurada que sirvió de base a la expedición de la orden de allana-miento porque lo afirmado bajo juramento en la declaración es falso, total o parcialmente”. Regla 234(f) de Procedimiento Criminal, 34 L.P.R.A. Ap. II.


 Señaló como error: “declarar con lugar la moción de supresión de evidencia por razón de no merecerle credibilidad lo afirmado por el agente en la declaración jurada que dio base a la orden de allanamiento.”


 Véanse: Pueblo v. Cabán Torres, 117 D.P.R. 645 (1986); Sanabria v. Sucn. González, 82 D.P.R. 885 (1961).


 Pueblo v. Muñoz, Colón y Ocasio, 131 D.P.R. 965 (1992); Pueblo v. Meléndez Rodríguez, 136 D.P.R. 587 (1994).